Exhibit 12.1 STATEMENT RE: COMPUTATION OF EARNINGS TO FIXED CHARGES(DOLLARS IN THOUSANDS) Year ended December 31, Earnings Add: Income (loss) before income taxes $ ) $ $ $ ) $ ) Interest and amortization of deferred financing costs Implicit rental interest expense Total earnings $ ) $ Fixed Charges Interest and amortization of deferred financing costs Capitalized interest Implicit rental interest expense Total fixed charges Ratio of earnings to fixed charges * x x x x * For the year ended December 31, 2016, earnings were insufficient to cover fixed charges by approximately $401.4 million.
